                            UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF TEXAS

                                  SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                    )
                                            )
vi.                                         ) SA-20- MJ-00431
                                            )
Ulises Arturo Sanchez-Vazquez aka Manguito )


                                             ORDER

        Came on this date to be considered the Government's Motion to Seal the Criminal

Complaint, Supporting Affidavit, Arrest Warrant, and Motion to Detain, and after considering

the same, the Court is of the opinion that it should be granted in the interest of law enforcement.

It is hereby,

        ORDERED that the Clerk of the Court seal the Criminal Complaint, Supporting

Affidavit, Arrest Warrant, Motion to Detain, the Government’s Motion to Seal and this Order,

save for two copies of each to be issued to the Affiant.

        SIGNED AND ENTERED, this ______         March
                                  19th day of __________, 2020.




                                              _______________________________________
                                              ELIZABETH S. CHESTNEY
                                              United States Magistrate Judge
